COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, O’Brien and Senior Judge Frank
UNPUBLISHED


              Argued by teleconference


              RASHAD DEMOND HOLMES
                                                                               MEMORANDUM OPINION* BY
              v.      Record No. 1161-19-1                                    JUDGE MARY GRACE O’BRIEN
                                                                                     MAY 12, 2020
              COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                                Gary A. Mills, Judge

                                Andrew S. Gordon, Senior Trial Attorney (Newport News Public
                                Defender’s Office, on brief), for appellant.

                                Eugene Murphy, Senior Assistant Attorney General (Mark R. Herring,
                                Attorney General, on brief), for appellee.


                      Following a bench trial, Rashad Demond Holmes (“appellant”) was found guilty of

              possession of a firearm by a convicted violent felon, in violation of Code § 18.2-308.2(A).1 He

              contends the court erred in denying his pretrial motion to suppress because the arresting officer

              lacked reasonable suspicion to pat him down during a traffic stop.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                        The sentencing and conviction orders state that appellant was convicted of possession of a
              firearm by a convicted violent felon, in violation of “Code [§] 18.2-308.0(A).” From our review of
              the record, we find the mistake in listing the statute was a clerical error, and we remand to the court
              for the limited purpose of correcting the conviction and final orders to reflect the proper statute,
              Code § 18.2-308.2(A). See Code § 8.01-428(B) (governing correction of clerical errors by the trial
              court). See also Atkins v. Commonwealth, 68 Va. App. 1, 10 (2017) (finding an improperly listed
              case number on a sentencing order to be a clerical error, and remanding solely to correct the error).
                                          BACKGROUND

        On July 19, 2018, at 12:39 a.m., Officer Logan Goff of the Newport News Police

Department saw a Nissan sedan disregard a red light at the intersection of Wickham Avenue and

16th Street. Officer Goff recently had been assigned to patrol that area, which he described as a

dimly lit “high crime, high drug area.”

        Officer Goff stopped the vehicle and discovered appellant in the front passenger seat. As he

approached the car, the officer detected a faint odor of marijuana emanating from the driver’s side.

He also smelled a “masking agent,” which he described at trial as a “fragrance [used] inside [a]

vehicle to cover any potential smell of marijuana or other scent.” Based on the circumstances of the

traffic stop, he requested backup assistance.

        Officer Kim responded to the scene. When he arrived, Officer Goff instructed both

appellant and the driver to get out of the vehicle and told them he was going to pat them down for

weapons. Officer Goff explained that after smelling the odor of marijuana, he suspected the

presence of narcotics. He also was concerned that “one . . . or both” of the vehicle’s occupants was

armed because he knew from his “training and personal experience that firearms are commonly

present where narcotics are present.” Officer Goff testified that “three or four” times during the past

year, he recovered weapons in cases involving simple possession of marijuana.

        Officer Kim observed “a little bit of a disagreement” between appellant and Officer Goff

because appellant “was not agreeable to getting a pat-down search.” Appellant acquiesced,

however, and when Officer Goff patted appellant’s waist, he felt a “bulge” on the right side that he

immediately recognized as the grip on a firearm. Officer Goff retrieved a loaded Hi-Point Magnum

nine-millimeter handgun tucked inside appellant’s waistband and concealed by a t-shirt. At that

time, appellant admitted that he had marijuana in the left front pocket of his pants.




                                                 -2-
        During the officer’s subsequent search of the vehicle, he found a bag containing seven

nine-millimeter cartridges on the passenger floorboard. Appellant acknowledged ownership of the

bag and stated that he carried the gun “for personal safety because this is downtown and there are

commonly shootings downtown.” Appellant has a prior felony conviction for unlawful wounding.

        At a pre-trial suppression motion, appellant challenged Officer Goff’s seizure of the weapon

pursuant to the pat-down search. After hearing evidence, the court denied the motion, finding “the

link between illegal drugs and guns . . . persuasive.” The court also noted the reduced lighting in the

area, the multiple occupants of the vehicle, and the fact that the car was “a compact sedan [in a]

restricted space.”

                                             ANALYSIS

        Appellant argues that the court erred by denying his motion to suppress because Officer

Goff conducted a pat-down search without reasonable suspicion that he was armed and dangerous.

He asserts that the “mere faint odor of marijuana along with a traffic stop in a high crime area at

night” was insufficient to justify the pat down for weapons.

        The Fourth Amendment of the United States Constitution protects individuals from

“unreasonable searches and seizures.” U.S. Const. amend. IV. The issue of whether “evidence was

seized in violation of the Fourth Amendment presents a mixed question of law and fact that we

review de novo on appeal.” McCain v. Commonwealth, 275 Va. 546, 551 (2008). “The burden is

upon [the appellant] to show that th[e] ruling, when the evidence is considered most favorably to the

Commonwealth, constituted reversible error.” Andrews v. Commonwealth, 37 Va. App. 479, 488

(2002) (quoting McGee v. Commonwealth, 25 Va. App. 193, 197 (1997) (en banc)). “In making

such a determination, we give deference to the factual findings of the circuit court, but we

independently determine whether the manner in which the evidence was obtained meets the

requirements of the Fourth Amendment.” McCain, 275 Va. at 552. “[W]e are bound by the trial

                                                 -3-
court’s findings of historical fact unless ‘plainly wrong,’ or without evidence to support them and

we give due weight to the inferences drawn from those facts by resident judges and local law

enforcement officers.” McGee, 25 Va. App. at 198.

        Officer Goff testified that he was concerned for his safety based on the location and

circumstances of the traffic stop, particularly the scent of marijuana and the “masking agent.”

Appellant asserts that those factors were insufficient to justify the pat down.

        Following a lawful traffic stop, “[a]n officer may conduct a pat-down search for weapons if

the officer can point to specific and articulable facts which reasonably lead him to believe criminal

activity may be afoot and the person subjected to the search may be armed and dangerous.” Lowe

v. Commonwealth, 33 Va. App. 656, 660-61 (2000). “In deciding whether to . . . effect a pat-down

search, an officer is ‘entitled to rely upon “the totality of the circumstances-the whole picture.”’”

Peguese v. Commonwealth, 19 Va. App. 349, 351 (1994) (en banc) (quoting Lansdown v.

Commonwealth, 226 Va. 204, 212 (1983)). Relevant circumstances “include characteristics of the

area surrounding the stop, the time of the stop, the specific conduct of the suspect individual, the

character of the offense under suspicion, and the unique perspective of a police officer trained and

experienced in the detection of crime.” McCain, 275 Va. at 554.

        In denying appellant’s motion to suppress, the court adopted the reasoning of United States

v. Sakyi, 160 F.3d 164, 169 (4th Cir. 1998), upholding a pat-down search of a passenger for officer

safety reasons during a traffic stop where the officer had an articulable suspicion that there were

drugs in the vehicle. We applied the rationale of Sakyi in Lowe. In Lowe, we reiterated that

                a reasonable, articulable suspicion of the presence of drugs gave rise
                to a concern for the presence of guns, which, “in the absence of
                factors allaying [the officer’s] safety concerns,” permitted the officer
                to “pat them down briefly for weapons to ensure the officer’s safety
                and the safety of others.”
33 Va. App. at 661-62 (alteration in original) (quoting Sakyi, 160 F.3d at 169).

                                                  -4-
       Officer Goff testified that the traffic stop occurred late at night in an area with high criminal

and drug activity that was dimly lit. The heightened level of criminal activity in the area was further

established by appellant’s admission that he carried the weapon for personal safety because they

were “downtown and there are commonly shootings downtown.”

       Additionally, “suspicion of narcotics possession and distribution . . . gives rise to an

inference of dangerousness.” Williams v. Commonwealth, 4 Va. App. 53, 67 (1987). Appellant

argues that the nexus between drugs and guns only arises in situations involving drug distribution,

not merely drug possession. He contends that “simple possession of marijuana does not create

reasonable suspicion that a person is armed and dangerous.” However, a police officer forms

reasonable suspicion from “the facts and circumstances . . . available to him at the moment of the

stop, not discovered thereafter.” Mason v. Commonwealth, 291 Va. 362, 368 (2016). The focus is

the officer’s “reasonable suspicion that the person subjected to the frisk is armed and dangerous.”

Commonwealth v. Smith, 281 Va. 582, 589 (2011) (quoting Arizona v. Johnson, 555 U.S. 323, 327

(2009)).

       Officer Goff did not know the quantity of drugs in the vehicle prior to patting appellant

down. He smelled the odor of marijuana and a “masking agent” when he approached the vehicle,

which gave him probable cause to believe that the vehicle’s occupants were engaged in drug

activity. See Bunch v. Commonwealth, 51 Va. App. 491, 496 (2008) (finding the odor of marijuana

emanating from a vehicle sufficient to justify a search). The traffic stop occurred in an area with

dim lighting, and there were multiple vehicle occupants. Based on his experience finding guns with

marijuana and the high level of criminal and drug activity in the area, we conclude that the objective

facts and circumstances created a reasonable suspicion that appellant was armed and dangerous.

See Lowe, 33 Va. App. at 662 (finding an officer had reasonable suspicion to frisk the defendant for

weapons during an investigation for possession of marijuana based on the quantity of drugs found,

                                                 -5-
the defendant’s bulky shirt, and the number of vehicle occupants). Accordingly, we find that the

court did not err in denying appellant’s motion to suppress evidence recovered as a result of the

pat-down search. We affirm appellant’s conviction for possession of a firearm as a convicted

violent felon and remand solely for correction of the clerical error in the conviction and final

sentencing orders.

                                                                              Affirmed and remanded.




                                                  -6-